Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       February 13, 2018




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 50001-9-II

                                Respondent,

          v.

    MELWYN VAN FIELDS,                                          UNPUBLISHED OPINION

                                Appellant.

         JOHANSON, J. — Melwyn Fields appeals his jury trial conviction for second degree theft

of an access device and argues that the evidence was insufficient to convict him. We disagree and

affirm his conviction.

                                              FACTS

         In 2016, the State charged Fields by amended information with second degree theft of an

access device. At Fields’s trial, Heather Freeman,1 Freeman’s ex-boyfriend Scott Brill, and Officer

Justin Doherty testified for the State. In 2014, on a bus that she and Brill were riding, Freeman

had forgotten her purse, containing her wallet with her “EBT card”2 and identification inside.

Report of Proceedings (RP) at 89. The only other person sitting near Freeman and Brill was Fields.


1
    Freeman’s last name at the time of the theft was Kempton.
2
    “[E]lectronic benefit transfer” card. WAC 388-412-0046(1)(b).
No. 50001-9-II


         Shortly after Freeman realized that her purse was missing, she and Brill went to the Civic

Center and filed a police report. As Freeman and Brill were leaving the Civic Center, they again

encountered Fields. They confronted Fields, who denied taking Freeman’s purse but acted

suspiciously. Surmising that Fields had stolen Freeman’s purse, Brill and Freeman obtained

Officer Doherty’s assistance.

         Officer Doherty contacted Fields, and after gaining consent to search, Doherty found

Freeman’s wallet in Fields’s backpack. In the Civic Center men’s restroom, Brill also found

Freeman’s purse with its contents, including the EBT card and her identification, scattered on the

floor.

         Freeman explained to the jury that an EBT card “is issued to someone through [Department

of Social and Health Services (DSHS)].” RP at 89. “It’s a way you can get your TANF [3] and

food stamp benefits issued to you.” RP at 89. An EBT card could be used “like any other debit

card at the store” as long as one entered a code. RP at 89. When Fields cross-examined Freeman,

he did not inquire about her EBT card’s functionality or EBT cards at all.

         Fields also testified. He explained that he was homeless at the time of the theft, and he

claimed that he found only Freeman’s wallet while looking for cigarettes. Fields said that he had

not found the purse.

         The jury found Fields guilty as charged. Fields appeals his conviction.




3
 “‘[T]emporary assistance for needy families.’” Green v. Dep’t of Soc. & Health Servs., 163 Wn.
App. 494, 504 n.9, 260 P.3d 254 (2011) (quoting WAC 388-400-0005).

                                                 2
No. 50001-9-II


                                            ANALYSIS

       Fields argues that his conviction should be reversed because the evidence was insufficient

that he stole an “access device” as defined by RCW 9A.56.010(1). We disagree.

                                       I. LEGAL PRINCIPLES

       The test for sufficiency of the evidence is whether viewing the evidence in the light most

favorable to the State, any rational trier of fact could have found the crime’s essential elements

beyond a reasonable doubt. State v. Homan, 181 Wash. 2d 102, 105, 330 P.3d 182 (2014). We draw

all reasonable inferences in favor of the State. Homan, 181 Wash. 2d at 106.

       As charged here, second degree theft is a felony that occurs when one “commits theft of”

“[a]n access device.” Former RCW 9A.56.040(1)(d) (2013).4 RCW 9A.56.010(1) defines an

“access device” as

       any card, plate, code, account number, or other means of account access that can
       be used alone or in conjunction with another access device to obtain money, goods,
       services, or anything else of value, or that can be used to initiate a transfer of funds,
       other than a transfer originated solely by paper instrument.

                                II. “MEANS OF ACCOUNT ACCESS”

       To be an access device, an item must be a “card, plate, code, account number, or other

means of account access.” RCW 9A.56.010(1) (emphasis added); State v. Nelson, 195 Wash. App.
261, 266, 381 P.3d 84 (2016). Fields appears to assert that an EBT card is not a means of account

access because it is not like a credit card or funded gift card, both of which have been held to be




4
  The legislature amended RCW 9A.56.040(1) in 2017 to except “theft from a vulnerable adult”
from the definition of second degree theft, a change not relevant to our analysis. LAWS OF 2017,
ch. 266, § 11.

                                                  3
No. 50001-9-II


means of account access. The State responds that Fields fails to show a meaningful difference

between an EBT card and a funded gift card or credit card. We agree with the State.

       In Nelson, we examined the meaning of “‘means of account access’” in RCW

9A.56.010(1). 195 Wash. App. at 266. We held that “account” in “means of account access” means

more than a bank account and “broadly includes records of a business relationship involving

ongoing credits and debits or obligations.” Nelson, 195 Wash. App. at 267-68. Credit cards, debit

cards, or funded gift cards may be “means of account access.” State v. Johnson, 188 Wash. 2d 742,

754, 399 P.3d 507 (2017) (“[T]he intent requirement for the second degree theft conviction

referenced the credit and debit cards, i.e., the access devices.”) (emphasis added); Nelson, 195
Wash. App. at 268.

       Viewed in the light most favorable to the State, Freeman’s testimony that her EBT card is

a means of “getting” state-issued TANF and food stamp benefits supports that an EBT card is used

to access credits provided to her. A card used to access state-issued benefits fits within Nelson’s

broad definition of “account” and is hence a “means of account access” for RCW 9A.56.010(1)’s

purposes. See 195 Wash. App. at 267.

       Fields argues that an EBT card is unlike a credit card or funded gift card because credit and

gift cards are easier to use illicitly. We disagree because Fields fails to provide a meaningful

distinction between EBT cards and credit cards or funded gift cards. In Nelson, a funded gift card

was a means of access because it was “‘a card entitling the recipient to receive goods or services

of a specified value from the issuer’” so that it could “access an account.” 195 Wash. App. at 268

(quoting     MERRIAM-WEBSTER           UNABRIDGED         DICTIONARY,        http://www.Merriam-

Webster.com/dictionary/gift%20card (last visited July 5, 2016)).        As discussed, Freeman’s


                                                 4
No. 50001-9-II


testimony similarly supports that an EBT card entitled her to access state-provided food stamp and

TANF benefits so that it is a “means of account access.”

       Further, both debit and credit cards can be “means of account access.” See Johnson, 188
Wash. 2d at 754. Here, Freeman testified that an EBT card can be used just like a debit card. This

testimony again supports that her EBT card was a “means of account access.”

       Viewed in the light most favorable to the State, there was sufficient evidence to show that

Freeman’s EBT card satisfied the first part of the definition of “access device”—“any card, plate,

code, account number, or other means of account access.” RCW 9A.56.010(1). Next, we look to

whether sufficient evidence supports that the EBT card could “be used alone or in conjunction

with another access device to obtain money, goods, services, or anything else of value.” RCW

9A.56.010(1).

                      III. “CAN BE USED” TO OBTAIN SOMETHING OF VALUE

       To be an access device, the means of account access must be one “that can be used alone

or in conjunction with another access device to obtain money, goods, services, or anything else of

value, or that can be used to initiate a transfer of funds, other than a transfer originated solely by

paper instrument.” RCW 9A.56.010(1). Fields argues that the State had to show that the EBT

card could, in fact, be used to access something of value and that the State failed to do so. Again,

we disagree.

       The State must prove the access device’s status—that it could be used—when the device

was last in possession of its lawful owner. State v. Schloredt, 97 Wash. App. 789, 794, 987 P.2d 647

(1999). “The State b[ears] the burden to prove that the card ‘can be used’ to obtain something of

value.” State v. Rose, 175 Wash. 2d 10, 18, 282 P.3d 1087 (2012). Where an unactivated card is not


                                                  5
No. 50001-9-II


tied to an existing, active account, evidence that it can be used to obtain something of value is

necessary to meet the State’s burden of proof. Rose, 175 Wash. 2d at 18 n.1.

       The evidence about the EBT card’s functionality was Freeman’s responses when the

prosecutor asked her to explain what an EBT card is: “An EBT card is issued to someone through

DSHS. It’s a way you can get your TANF and food stamp benefits issued to you.” RP at 89.

Freeman also testified that “[y]ou can use it just like any other debit card at the store” and that

there is an access code. RP at 89.

       Although Freeman was responding to a question about EBT cards generally, it is a

reasonable inference from her testimony that her description of EBT cards’ general characteristics

applied to her card. Because it is a reasonable inference that Freeman’s description applied to her

card, Freeman’s testimony is evidence that her card was a way for her to access her TANF and

food stamp benefits that she used just like a debit card at the store. Indeed, Freeman was carrying

her EBT card in her wallet when it was stolen, and it is also a reasonable inference that she did so

because she used her card and thus that it was active.

       Fields argues that this case is like Rose, where our Supreme Court held that the State failed

to meet its burden to show a credit card could “be used” to obtain something of value. 175 Wash. 2d

at 18. But in that case, there was affirmative evidence that the card was unactivated—the victim

received the card in the mail as a credit card offer, did not have the $30 needed to activate the

account, and discarded the card. Rose, 175 Wash. 2d at 13. The Supreme Court acknowledged that

an unactivated card may sometimes be an access device. Rose, 175 Wash. 2d at 15 (citing State v.

Clay, 144 Wash. App. 894, 184 P.3d 674 (2008)). But because the discarded credit card was

unsigned and not linked to an existing, active account, the reasonable inferences from the evidence


                                                 6
No. 50001-9-II


were insufficient to show that the card could be used to obtain something of value. Rose, 175
Wash. 2d at 17-18.

       This case is factually distinct from Rose. Here, there is nothing in the record to suggest

that the EBT card was unactivated, unfunded, or otherwise unlinked to an existing account.

Fields’s speculative arguments that the EBT card could have been inactive, linked to an expired

account, or otherwise unusable therefore fail.5

       This case is more similar to Clay. In that case, it was not dispositive that a credit card was

unactivated because the evidence showed that the credit card nevertheless had the capacity to be

used. Clay, 144 Wash. App. at 898-99. Here, the evidence even more strongly supports that the

EBT card could be used to obtain something of value because there were no facts that the EBT

card was unactivated and because the reasonable inference from Freeman’s testimony was that she

could use her EBT card in the manner she described.

       Fields’s reliance on Rose is misplaced and his remaining arguments are either speculative

or rely upon a federal case interpreting a federal statute. See United States v. Onyesoh, 674 F.3d
1157, 1159 (9th Cir. 2012) (defining “access device” in 18 U.S.C. § 1029 and applying federal

sentencing guidelines). We reject Fields’s arguments and hold that there was sufficient evidence

to show that the EBT card could be used to obtain something of value. Because the State provided

sufficient evidence that the EBT card met the statutory definition of “access device,” we affirm

Fields’s conviction.




5
  The appellant implies that the card could not be used to access an account because it listed
Freeman’s previous name, Kempton. But at the time of the theft, Freeman’s last name was still
Kempton.
                                              7
No. 50001-9-II


                                     IV. APPELLATE COSTS

       Fields asks that we deny appellate costs to the State should the State substantially prevail.

Under RAP 14.2, a commissioner of this court will determine in due course whether to award

appellate costs.

       We affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    JOHANSON, J.
 We concur:



 BJORGEN, C.J.




 SUTTON, J.




                                                8